Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 12-18 and 24) in the reply filed on February 2, 2022 is acknowledged. 
Claims 11 and 23 are canceled. Claims 25-26 are newly added. Claims 1-10, 12-22, 24 and new claims 25-26 are pending. Claims 1-10, 19-22 and 25-26 are withdrawn without traverse (filed 2/22/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Newly submitted claims 25-26 are directed to a cell composition and a multilayer cell composition, which were categorized in Group I based on the office action of restriction and election requirement dated 12/21/22, and thus are withdrawn without traverse (filed 2/22/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022. 
3.	Claims 12-18 and 24 are under examination in this office action.

Claim Objections
4.	Claims 12 and 14 are objected to because they depend from claims 1 and 5 respectively, which are non-elected claims. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-18 and 24 are indefinite because:

ii. Claim 12 recites the limitation "the step" in line 1 of the claim and the limitation “the ratio” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
ii. Claim 13 recites the limitation "the concentration" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
iii. Claim 14 recites the limitation "the step" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
iv. Claim 15 recites the limitation “the concentration” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
v. Claim 16 and 17 recite the limitation “the ratio” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
vi. The rest of the claims are indefinite as depending from an indefinite claim.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang’2010) (J. Tissue Engineer. Regen. Med. 2010; 4:38-44).
Claim 12 is drawn to a method of preparing a cell composition comprising a plurality of limbal derived stromal cells (LSSCs) and a plurality of limbal derived epithelial cells (LESCs), comprising the step of mixing a plurality of limbal derived stromal cells and a plurality of limbal derived epithelial cells, wherein the ratio of limbal derived stromal cells to limbal derived epithelial cells ranges from 1:5 to 5:1.
Based on paragraph [0041] and [0042] of the published specification, the term “limbal derived stromal cells” refers to “stem cells in the mammalian stroma which displays properties of mesenchymal stem cells….”, which is “limbal stromal stem cells” and the term “limbal derived epithelial cells” refers to “corneal epithelial stem cells found at… limbal epithelium of the cornea”, which is “limbal epithelial stem cells”. 
[0041] The term "limbal derived stromal cells" refers to stem cells in the mammalian stroma which displays properties of mesenchymal stem cells, including clonal growth, multipotent differentiation, and expression of an array of mesenchymal stem cell-specific markers.[0042] The term "limbal derived epithelial cells" refers to corneal epithelial stem cells found at the basal layer of limbal epithelium of the cornea.

Zhang’2010 teaches a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs), comprising mixing a plurality of LSSCs (2x104 cells/cm2) and a plurality of LESCs (5x103 cells/cm2), which the ratio of LSSCs to LESCs is 4:1, and thus is within the limitation “limbal derived stromal cells to limbal derived epithelial cells ranges from 1:5 to 5:1” recited in claim 12 (p. 39, 1st col., 3rd paragraph to 2nd col., 3rd paragraph; p. 40, 2nd col., 3rd paragraph; p. 41; p. 43-44, figure 5). Thus, claim 12 is anticipated by Zhang’2010. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang’2010) (J. Tissue Engineer. Regen. Med. 2010; 4:38-44) in view of Zhang et al. (Zhang’2017) (US2017/0233698, published Aug 17, 2017, priority Jun 27, 2014).
Zhang’2010 is set forth above but fails to teach that the composition is layered on the corneal or ocular surface of an individual as in claim 18.
Zhang’2017 (US2017/0233698) teaches a method of preparing a cell composition comprising a plurality of limbal stem cells and a plurality of limbal corneal epithelial cells, comprising obtaining cultured limbal stem cells (LSCs) which comprise LSSCs and LESCs, dissociating to single cells, placing the isolated LCSs in and/or on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells (see paragraphs [0127]; [0250]-[0253]; [0255]-[0256]; [0162]-[0165]; [0181]-[0187]). Zhang’2017 also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area (see paragraph [0311]). Zhang’2017 also teaches 3D differentiation by embedding dissociated single stem cells in Matrigel® at 2x104 cells/50ul gel and that 3-D structures were formed after 14-18 day culture in a differentiation medium CnT-30 (limbal stem cell differentiation) (see paragraph [290]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Zhang’2017 with the teaching of Zhang’2010 to prepare the claimed cell composition that is layered on the corneal or ocular surface of an individual with an expectation of success because Zhang’2010 teaches a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs), comprising mixing a plurality of LSSCs (2x104 cells/cm2) and a plurality of LESCs (5x103 cells/cm2), which the ratio of LSSCs to LESCs is 4:1 and within the claimed range, while Zhang’2017 teaches a method of preparing a cell composition comprising a plurality of limbal stem cells and a plurality of limbal corneal epithelial cells, comprising the step of obtaining cultured limbal stem cells (LSCs), dissociating to single cells, placing the isolated LCSs in and/or on a matrix or extracellular matrix to form 3D cell culture, culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area. In this combination, both Zhang’2010’s method and cell composition and Zhang’2017’s method, cell composition and cell transplantation are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Zhang’2010’s method using Zhang’2017’s method, cell composition and cell transplantation by layer the composition on the corneal or ocular surface of an individual, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve cell transplantation and form and grow the cell composition in vivo and repair epithelial damage because Zhang’2010 teaches a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs), comprising mixing a plurality of LSSCs (2x104 cells/cm2) and a plurality of LESCs (5x103 cells/cm2), which the ratio of LSSCs to LESCs is 4:1 and within the claimed range, and Zhang’2017 teaches a method of preparing a cell composition comprising a plurality of limbal stem cells and a plurality of limbal corneal epithelial cells, comprising the step of obtaining cultured limbal stem cells (LSCs), dissociating to single cells, placing the isolated LCSs in and/or on a matrix or extracellular matrix to form 3D cell culture, culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area. Thus, it is obvious to combine two prior art elements (i.e. Zhang’2010 method of preparing the claimed cell composition and Zhang’2017 cell transplantation of a cell composition comprising the claimed LSCs including LESCs and LSSCs on the ocular surface according known methods (i.e. Zhang’2010’s method or Zhang’2017’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

9.	Claims 14, 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang’2010) (J. Tissue Engineer. Regen. Med. 2010; 4:38-44) in view of Zhang et al. (Zhang’2017) (US2017/0233698, published Aug 17, 2017, priority Jun 27, 2014) as applied to claim 18 above, and further in view of Deng et al. (US2015/0175965, published Jun 25, 2015, priority Jun 5, 2012) and Funderburgh et al. (The Ocular Surface, 2016; 14:113-120) and Basu et al. (Sci. Transl. Med. 2014; 6:266ra172, as in IDS). 
Claims 14, 16-17 and 24 are drawn to a method of preparing a multilayer cell composition comprising: a. a first layer comprising a plurality of limbal derived stromal cells and thrombin; and b. a second layer comprising a plurality of limbal derived epithelial cells and fibrinogen, comprising the steps of: a. depositing a first layer comprising a plurality of limbal derived stromal cells and thrombin; and b. depositing a second layer comprising a plurality of limbal derived epithelial cells and fibrinogen, wherein the second layer is deposited over the first layer. Dependent claims are directed to wherein the ratio of limbal derived stromal cells to limbal derived epithelial cells ranges from 1:5 to 5:1 (claim 16), wherein the ratio of thrombin to fibrinogen ranges from 1:5 to 5:1 (claim 17), wherein the multilayer cell composition is layered on the corneal or ocular surface of an individual (claim 24).
Zhang’2010 and Zhang’2017 are set forth above and also teach the limitations “wherein the ratio of limbal derived stromal cells to limbal derived epithelial cells ranges from 1:5 to 5:1” as in claim 16 (p. 39, 1st col., 3rd paragraph to 2nd col., 3rd paragraph; p. 40, 2nd col., 3rd paragraph; p. 41; p. 43-44, figure 5 in Zhang’2010), the limitation “wherein the ratio of thrombin to fibrinogen ranges from 1:5 to 5:1” as in claim 17 (paragraphs [0311]; [0152]; [0164]; [0250]; claims 70-71). Zhang’2017), and the limitation “wherein the cell composition is layered on the corneal or ocular surface of an individual” as in claim 24 (paragraph [0311] in Zhang’2017). But Zhang’2010 and Zhang’2017 fail to teach a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited over the first layer as in claim 14.
While Zhang’2010 and Zhang’2017 do not teach a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited over the first layer as in claim 14, Deng et al. (US2015/0175965), Funderburgh et al. and Basu et al. teach these limitations and provide motivation and an expectation of success because Deng, Funderburgh and Basu teach a cell composition comprising two layers: LESCs and LSSCs and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications.
In particular , Deng teaches a method of preparing a multilayer cell composition comprising: disposing human limbal stem cells including human limbal epithelial stem cells in the first cell culture compartment, disposing human feeder cells including human limbal stromal stem cells in the second cell culture compartment, wherein the human feeder cells include limbal stromal cells including limbal stromal mesenchymal stem cells or human limbal fibroblasts, wherein the human feeder cells are below the human limbal stem cells, which are related to instant claims (see [0016]; [0011]-[0016]; [0032]-[0039]; [0041]; [0077]-[0089]; Examples 1-2). 

    PNG
    media_image1.png
    723
    314
    media_image1.png
    Greyscale

Funderburgh teaches that the proximity of corneal stromal stem cells (CSSCs) and limbal epithelial stem cells (LESCs) in vivo suggests the possibility that each of these populations provides symbiotic support for maintenance of the stem cell phenotype of the other (see p. 117, 1st col., lines 13-16). Funderburgh teaches that in vitro, limbal fibroblasts supported expansion of LESCs better than 3T3 cells or scleral fibroblasts, and this ability was enhanced by expansion of the CSSCs in culture conditions that maintain the stem-like phenotype of the CSSCs. When CSSCs and LESCs were co-isolated in clusters using collagenase digestion, the LESCs expanded more rapidly and formed more holoclones, than without the niche cells (see p. 116, 1st col., D. Function of Corneal stromal stem cells in vivo) and that CSSCs in vitro can produce collective tissue in composition and structure to that of human stroma and can be used for corneal bioengineering applications (p. 118, 1st co., IV. Summary and Conclusions). 
Basu teaches a cell culture of collagenase treated limbal biopsies comprising both epithelial and mesenchymal stem cells (p. 2, figure 1). Basu also teaches human limbal biopsy-derived stromal stem cells (LBSCs) embedded in a fibrin gel to the surface of a healing mouse wound by applying 5x104 LBSCs in a solution of fibrinogen (p. 2, 2nd col. Human LBSCs engraft in murine cornea in vivo to p. 3; p. 1, 2nd col to p. 2, 2nd col. to p. 3; p.5-6, figures 4-6) and also teaches that after wounding, 0.5 ml of thrombin was added to the wound bed, followed immediately by 1 ml of fibrinogen (with or without LBSCs), and after 1 to 2 min, the fibrinogen had gelled, and a second round of thrombin and fibrinogen was added and the corneal epithelium closed the wound in 24-36 hours (see p. 8, 2nd col., Fibrin gel and LBSC application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Deng, Funderburgh and Basu with the teaching of Zhang’2010 and Zhang’2017 to prepare a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited over the first layer as in claim 14 with an expectation of success because Zhang’2010 and Zhang’2017 teaches a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs) at a ratio of LSSCs to LESCs of 4:1, placing the isolated limbal stem cells (LSCs) including LSSCs and LESCs on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area, while Deng, Funderburgh and Basu teach a cell composition comprising two layers: LESCs and LSSCs and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications. In this combination, both Zhang’2010 and Zhang’2017 methods and cell composition and Deng, Funderburgh and Basu’s methods and cell compositions are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Zhang’2010 and Zhang’2017 methods using Deng, Funderburgh and Basu’s methods and cell compositions comprising a cell composition comprising two layers: LESCs and LSSCs and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve cell transplantation and form and grow the cell composition in vivo and repair epithelial damage because Zhang’2010 and Zhang’2017 teaches a method of preparing a cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs) at a ratio of LSSCs to LESCs of 4:1, placing the isolated limbal stem cells (LSCs) including LSSCs and LESCs on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium or in a LSC differentiation medium to differentiate LSCs to corneal epithelial cells (CECs), wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area, and Deng, Funderburgh and Basu teach a cell composition comprising two layers: LESCs and LSSCs and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications. Thus, it is obvious to combine two prior art elements (i.e. Zhang’2010 and Zhang’2017’s method of preparing a cell composition comprising the claimed LSCs including LESCs and LSSCs and cell transplantation on the ocular surface and a cell composition comprising two layers: LESCs and LSSCs and the benefits of including LSSCs and fibrinogen and thrombin in cell composition in rapid expansion and development of LESCs and for use in corneal bioengineering applications) according known methods (i.e. Zhang’2010 and Zhang’2017’s method or Deng, Funderburgh and Basu’s methods) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

10.	Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang’2010 in view of Zhang’2017, Deng et al. (US2015/0175965), Funderburgh et al. (2016) and Basu et al. (2014, as in IDS) as applied to claims 14, 16-17 and 24 above, and further in view of Claeyssens et al. (US2015/0118197, published Apr 30, 2015, priority May 2, 2012), Frank et al. (US11129854, issued Sept 28, 2021, priority Feb 19, 2013) and Omoto et al. (Invest. Ophthalmol. Vis. Sci. 2009; 50:2019-2115. DOI:10.1167/iovs.08-2262). 
Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu are set forth above but fail to teach a cell range that is exactly identical to the claimed range (i.e. 4000-5000 cells/ul=4-5x106/ml) as in claims 13 and 15 or a ratio of cell range of LSSCs to LESCs or a ratio of thrombin to fibrinogen that is exactly identical to the claimed range (i.e. the ratio range of LSSCs to LESCs is from 1:5 to 5:1; the ratio range of thrombin to fibrinogen is from 1:5 to 5:1).
While Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu do not teach cell ranges that are exactly identical to the claimed ranges, Claeyssens et al. (US2015/0118197), Frank et al. (US11129854, issued Sept 28, 2021, priority Feb 19, 2013) and Omoto et al. teach these limitations and provide motivation and an expectation of success because Claeyssens, Frank and Omoto teach different cell ranges and ratios that are either within or overlapping the claimed ranges.
In particular, Claeyssens teaches an electrospun scaffold comprising limbal stem cells and mesenchymal stem cells for treatment of ocular injury (see paragraph, claims 29-38), and also teaches that rabbit limbal fibroblasts were seeded on the scaffolds at a concentration of 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1)(see paragraphs [0168]; [0139]-[0142]) and microfabricated scaffolds treated with 10ul fibrin +10ul thrombin (see paragraph [0170]).
Frank teaches 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft for treatment of limbal stem cell deficiency (LSCD) or ocular diseases (col. 9, lines 1-30; 11, lines 1-39). 
Omoto teaches the use of a density of 105 cells/well, 2.5x104cells/cm2 and 1000 human limbal epithelial cells (see p. 5, 1st col), and also teaches engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1) for transplantation (see p. 5, 2nd col. 2nd paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Claeyssens, Frank and Omoto with the teachings of Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu to prepare a multilayer cell composition comprising a first layer: LSSCs and thrombin and a second layer: LESCs and fibrinogen, wherein the second layer is deposited over the first layer with the claimed cell ranges and ratios for thrombin to fibrinogen with an expectation of success because Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu teaches a method of preparing a multilayer cell composition comprising a plurality of human limbal mesenchymal stem cells isolated from limbal stroma (LSSCs) and a plurality of limbal epithelial stem cells (LESCs) at a ratio of LSSCs to LESCs of 4:1 on a matrix or extracellular matrix to form 3D cell culture and culturing LSCs on a tissue base in an enriched medium, wherein the matrix or extracellular matrix includes fibrinogen and thrombin and wherein the tissue base includes a fibrin gel comprising corneal stromal fibroblasts, derivatives of mesenchymal tissue, and epithelial cells, such as corneal epithelial cells and also teaches cell transplantation by using 5x105 rabbit GFP-labeled LSCs, PAX6+ SESCs or shPAX6 LSCs cells mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1) and seeded onto the exposed stromal bed of a recipient cornea and limbal area, and the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications, while Claeyssens, Frank and Omoto teach different cell ranges and ratios including 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1), 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft or engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1), which are either within or overlapping the claimed ranges and thus, a prima facie case of obviousness exists. In addition, in this combination, both cell ranges and ratios disclosed by Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu and cell ranges and ratios disclosed by Claeyssens, Frank and Omoto are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying hang’2010, Zhang’2017, Deng, Funderburgh and Basu’ methods using the cell ranges and ratios disclosed by Claeyssens, Frank and Omoto, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve a multilayer cell population for cell transplantation and grow and repair epithelial damage in vivo because Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu teaches a method of preparing a multilayer cell composition comprising two layers: LESCs and LSSCs at a ratio of LSSCs to LESCs of 4:1 on a matrix or extracellular matrix and mixed with fibrin (25 mg/ml) and thrombin (25 U/ml) (i.e. fibrin: thrombin=1:1), and also the benefits of including LSSCs and fibrinogen and thrombin in cell composition to provide rapid expansion and development of LESCs and for use in corneal bioengineering applications, and Claeyssens, Frank and Omoto teach different cell ranges and ratios are either within or overlapping the claimed ranges including 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1), 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft or engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1). Thus, it is obvious to combine two prior art elements (i.e. Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu’s method of preparing a multilayer cell composition comprising two layers: LESCs and LSSCs mixed with fibrinogen and thrombin in cell composition in rapid expansion and development of LESCs and for use in corneal bioengineering applications and different cell ranges or ratios for thrombin and fibrinogen taught by Claeyssens, Frank and Omoto) according known methods (i.e. Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Routine optimization of cell ranges of LSSCs to LESCs or ratios of thrombin and fibrinogen disclosed by Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu’s methods would have led to the claimed range of 4000-5000 cells/ul=4-5x106/ml or the claimed ratio of cell range of LSSCs to LESCs at 1:5 to 5:1 or the ratio range of thrombin to fibrinogen at 1:5 to 5:1 because Claeyssens, Frank and Omoto teaches different cell ranges and ratios are either within or overlapping the claimed ranges including 1x105cells/ring, 8x104 cells/well and 25x104 or 5x104 cells and epithelial cells were seeded at a concentration of 5x104 cells/ring or 5x104 cells (i.e. 2:1 or 1:1 or 5:1 or 1.6:1), 1-107 cells, 10-107, 10-106, 10-105,10-104, 10-102, 10, 102, 103, 104, 105, 106, 107 or more of ABCB5(+) limbal stem cells (LSCs) including LESCs and LSSCs and ABCB5(+) retinal epithelial stem cells are prepared and administered in a form of preparation or graft or engineering of human or rabbit epithelial cell sheets by coating cell culture inserts with 300ul fibrin, seeding 5x105 feeder cells at the bottom of well and adding 2x104 cells/cm2 human limbal epithelial cells (i.e. 25:1), which achieve a multilayer cell composition comprising two layers: LESCs and LSSCs mixed with fibrinogen and thrombin for treatment of ocular injury or transplantation or ocular disease desired in Zhang’2010, Zhang’2017, Deng, Funderburgh and Basu. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Claeyssens, Frank and Omoto because Claeyssens, Frank and Omoto teach that this entire range can form the claimed multilayer cell composition for treatment of ocular injury or transplantation or ocular disease, and also teaches how to optimize the multilayer cell composition comprising two layers: LESCs and LSSCs mixed with fibrinogen and thrombin and the cell ranges and ratios for LESCs and LSSCs and the ratios for fibrinogen and thrombin.
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.


Conclusion

11.	NO CLAIM IS ALLOWED.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 14, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649